Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
US Patent Application Publication No. 2017/0229243 A1 to Nakata describes polypropylene films (see the abstract) having a crystallite size within the presently recited range (see ¶ [0019]). Nakata does not disclose the presently recited volume resistivity. It is noted that Nakata describes polymers (see p. 12, Table 1) that are from the same companies as those presently described (see instant Spec. p. 62, ¶ [0114]) but which have different physical properties than those presently described. The examiner is unaware of any evidence or reasoning that would establish that the presently recited volume resistivity is inherent to the films described by Nakata.
US Patents Nos. 10,093,792 B2, 10,431,380 B2, and 11,142,618 B2 are commonly assigned with the present application and claim films having a crystallite size within the presently recited range (see claims 1, 1, and 5, respectively). These patents do not claim the presently recited volume resistivity, and the examiner is unaware of any evidence or reasoning that would establish that the presently recited volume resistivity is inherent to the films claimed by US ‘792, ‘380, and ‘618.
The examiner is unaware of any prior art that describes or suggests the claimed films. Claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764